Citation Nr: 1733276	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO. 10-39 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to additional compensation for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to June 1952. 

This appeal arises from a May 2009 decision of the RO which granted entitlement to non-service-connected disability pension benefits with aid and attendance, effective June 10, 2008.

In April 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference. A copy of the hearing transcript is of record.
In June 2014 and October 2014, the Board remanded the claim for further development.

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has received the appropriate compensation for his non-service-connected pension benefits.


CONCLUSION OF LAW

Additional compensation for the Veteran's non-service-connected pension benefits is not warranted. 38 U.S.C.A. §§ 1502, 1503, 1513, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from non-service-connected disability not the result of willful misconduct. 38 U.S.C.A. §§ 1502, 1503, 1521. Pension is also payable to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of 38 U.S.C.A. § 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section. 38 U.S.C.A. § 1513. 

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level. Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports. Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion. 38 U.S.C.A. §§ 1521, 1522. 

Basic entitlement to pension exists if, among other things, the veteran's income is not in excess of the applicable maximum allowable pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register. See 38 U.S.C.A. § 1521 (West 2005); 38 C.F.R. § 3.3(a)(3) (2008). The MAPR is periodically increased from year to year. See 38 C.F.R. § 3.23(a) (2008). The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran. See 38 U.S.C.A. § 1521 (West 2005); 38 C.F.R. § 3.23(b) (2008).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions. See 38 U.S.C.A. § 1503(a) (West 2005); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2008). Income from the Social Security Administration (SSA) and VA compensation benefits are not specifically excluded under 38 C.F.R. § 3.272. Such income is therefore included as countable income. Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid. See 38 C.F.R. § 3.272(g)(1)(iii) (2008). 

Under 38 C.F.R. § 3.272 , the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.

Based on the income and medical expense records available in the claims file, the Veteran has been appropriately compensated for the awarded non-service-connected pension benefits. 

Effective July 2008, the MAPR for a veteran entitled to aid an attendance with one dependent was $22,113; Effective December 2008, the MAPR for a veteran entitled to aid and attendance with one dependent was $23,396. 

In this case, the income received for the Veteran is derived from one source: SSA compensation benefits received on a monthly basis.

From December 1, 2007 to December 1, 2008, the Veteran's monthly SSA compensation benefit was $1,395.40; his wife's monthly SSA compensation benefit was $551.40. The Veteran's annual family income for this 12-month annualization period was therefore $23,360. From December 1, 2008 to December 1, 2009, the Veteran's monthly SSA compensation benefit was $1,476.40; his wife's monthly SSA compensation benefit was $582.40. The Veteran's annual family income for this 12-month annualization period was therefore $24,704. 

As noted above, however, the law provides that a claimant's countable income for pension purposes may be reduced by payment of unreimbursed medical expenses in excess of five percent of the MAPR. VA deducted the Veteran and his wife's Medicare Premium ($2,312) in excess of five percent of the MAPR to reduce his countable to $21,780 from July 2008 and $23,166 effective December 1, 2008. In June 2014, the Veteran submitted a Financial Status Report documenting that he pays an additional $220 per month for supplemental health insurance. A May 2017 internal audit reflects that the additional $220 monthly supplemental health insurance was considered and appropriately deducted from the Veteran's countable income for the annualization periods on appeal. The Veteran was issued a retroactive payment of $249 for adjustment of benefits from June 10, 2008 and a retroactive payment of $4,002 for adjustment of benefits from July 1, 2008 to February 1, 2010.

Because the Veteran has received the appropriate level of compensation (including retroactive payments for adjusted deductions to countable income) for his non-service-connected pension benefits for the 12-month annualization periods on appeal, he is not entitled to additional compensation for nonservice-connected pension benefits.
 
	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to additional compensation for nonservice-connected pension benefits is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


